Title: To Alexander Hamilton from Henry Marchant, 8 October 1791
From: Marchant, Henry
To: Hamilton, Alexander



Rhode Island DistrictNewport Octr 8th 1791

In pursuance of an Act of the Congress of the United States “to provide for mitigating or remitting forfeitures, and penalties, accruing under the Revenue Laws, in certain Cases therein mentioned” I have received the Petition of Samuel Westgate of Providence in said District hereto annexed, and thereupon caused Jeremiah Olney Collector, Ebenezer Thompson Naval Officer and William Barton Surveyor of Providence District, the persons claiming a moiety of the said five Chests of Tea upon forfeiture thereof, if such forfeiture should take place, and also William Channing Esqr. Attorney of the United States for Said Rhode Island District to be noticed to appear before me, and shew cause if any they had against the mitigation or remission of the forfeiture thereof and penalty incurred thereon, and who declared they had no cause to offer against the remission prayed for by the said Petitioner, nor had they any reason to disbelieve the circumstances as stated & set forth in said Petition. Whereupon I proceeded to examine further into the Circumstances of the Case in a summary manner and it appears by a Certificate from the Collector for Newport District, that the said Petitioner Samuel Westgate Master of the Sloop Clementina burthen twenty nine tons came to his Office late in the afternoon of the first day of this month to be cleared out for the port of Providence but being in a great hurry desired that two manifests might be made out for him, and to effect that, left five Certificates for five Chests of Tea in the Office, that two manifests were accordingly made out for him, and that he might not be delayed a permit to proceed for the Port of Providence was also made out for him & completed, except the insertion of the day of the month Certified Copies of which manifests and also of said five Certificates and of said permit were produced to me. And the said Petitioner under solemn Oath to me made, declared the matters & things set forth in his said petition were just and true and that immediately upon his arrival at Providence as soon as Office Hours, he waited upon the Collector & informed him of the Goods taken on board, & having forgot to call upon the Office at Newport for his permit &c. All which I do hereby certify to the Secretary of the Treasury of the United States.
Hy. Marchant Judgeof the District Court forRhode Island District
